        Case: 3:20-cv-00768-jdp Document #: 398 Filed: 09/18/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

                 Plaintiffs,


        v.                                               Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

                 Defendants.


JUSTIN LUFT, et al.,

                 Plaintiffs,


        v.                                                Case No. 20-cv-768-JDP


TONY EVERS, et al.,

                 Defendants.


                 DECLARATION OF CHARLES G. CURTIS, JR.
              REGARDING PUBLIC EXHIBITS FILED IN SUPPORT OF
                  ONE WISCONSIN PLAINTIFFS’ MOTION FOR
                     PRELIMINARY INJUNCTIVE RELIEF


        I, Charles G. Curtis, Jr., am a partner in the firm of Perkins Coie LLP, resident in its

Madison, Wisconsin office, and am one of the counsel for the One Wisconsin plaintiffs in this

litigation.    I make this declaration in support of the One Wisconsin Plaintiffs’ Motion for

Preliminary Injunctive Relief. This declaration authenticates the “public exhibits” cited in One

Wisconsin plaintiffs’ brief in support of their motion for preliminary injunctive relief.
       Case: 3:20-cv-00768-jdp Document #: 398 Filed: 09/18/20 Page 2 of 4




       1.        Attached hereto as Exhibit 150 is a true and correct copy of a chart titled Monthly

ID Petition Record Process Report, bearing Bates No. DEF-DMV020582.


       2.        Attached hereto as Exhibit 151 is a true and correct copy of a chart titled

Combined Denied and Suspended Data.


       3.        Attached hereto as Exhibit 152 is a true and correct copy of an August 19, 2020

document titled Processing ID Petition Process Application-Non-Election Mode, bearing Bates

Nos. DEF-DMV0272178-272235.


       4.        Attached hereto as Exhibit 153 is a true and correct copy of an August 18, 2020

document entitled Processing ID Petition Process Applications - Election Mode, bearing Bates

Nos. DEF-DMV272236-272261.


       5.        Attached hereto as Exhibit 154 is a true and correct copy of an email string dated

September 8-11, 2020 between myself, Michael Murphy and others re: Deposition follow-up and

other matters.


       6.        Attached hereto as Exhibit 155 is a true and correct copy of an excerpt of the

April 11, 2016 deposition transcript of Susan Schliz. Although portions of the transcript contain

confidential material, the excerpt included as Exhibit 155 contains no such confidential material.


       7.        Attached hereto as Exhibit 156 is a true and correct copy of a document titled

Common Law Name Change Process, WDOT-CTRL0014519-4521, SA0896-898, PX461.




                                                  -2-
       Case: 3:20-cv-00768-jdp Document #: 398 Filed: 09/18/20 Page 3 of 4




       8.      Attached hereto as Exhibit 157 is a true and correct copy of a K. Kennedy Letter

to Sen. A. Darling and Rep. J. Nygren RE: Funding for Emergency Rule, WDOT-

CTRL0014478. SA0873-879, PX454.


       9.      Attached hereto as Exhibit 158 is a true and correct copy of the State of

Wisconsin Department of Transportation Office of the Secretary Proposed Order Amending

Emergency Rule EmR 16.


       10.     Attached hereto as Exhibit 159 is a true and correct copy of a report by the

United States Postal Service Office of Inspector General titled Management Alert: Timeliness of

Ballot Mail in the Milwaukee Processing & Distribution Center Service Area (Report Number

20-235-R20, July 7, 2020).


       11.     Attached hereto as Exhibit 160 is a true and correct copy of a report by the

United States Postal Service Office of Inspector General titled Audit Report: Processing

Readiness of Election and Political Mail During the 2020 General Elections (Report Number

20-225-R20, August 31, 2020).


       12.     Attached hereto as Exhibit 161 is a true and correct copy of a September 14, 2020

article written by Emily Badger, Quoctrung Bui and Margot Sanger-Katz, published by the New

York Times titled Is the Mail Getting Slower? We’re Tracking It, publicly available at

https://www.nytimes.com/interactive/2020/09/14/upshot/is-the-mail-getting-slower-tracker.html.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.




                                                -3-
       Case: 3:20-cv-00768-jdp Document #: 398 Filed: 09/18/20 Page 4 of 4




Dated this 18th day of September 2020

                                              s/ Charles G. Curtis, Jr.
                                              Charles G. Curtis, Jr.




                                        -4-
